912 F.2d 269
Barry Lee FAIRCHILD, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 90-2438EA.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 4, 1990.Decided Sept. 4, 1990.Application to Vacate DeniedSept. 5, 1990.See 111 S. Ct. 21.

On Appeal from the United States District Court for the Eastern District of Arkansas;  G. Thomas Eisele, U.S.D.C., Judge.
John Wesley Hall, Jr., Little Rock, Ark., Richard H. Burr, New York, N.Y., for appellant.
Jack Gillean, Little Rock, Ark., for appellee.
Before ARNOLD and MAGILL, Circuit Judges, and ROSS, Senior Circuit Judge.
PER CURIAM.


1
We have before us, in addition to the underlying appeal and a motion for stay of execution, a motion of appellant to remand to the District Court for the taking of additional proof.  The motion to remand is supported by certain exhibits.  Appellant has moved for leave to file exhibits E and F under seal.


2
The motion for leave to file exhibits E and F under seal is granted.


3
The motion to remand is granted, and the cause is remanded to the District Court with directions to hold an evidentiary hearing on the allegations contained in the motion to remand as soon as practicable, and to certify its findings of fact back to this panel.


4
In the meantime, the motion for stay of execution is granted, and the execution of the sentence of death, now scheduled for 9 p.m. on Wednesday, September 5, 1990, is hereby stayed until further order of this Court.


5
It is so ordered.